

116 HR 3968 IH: Eradicate Crossing of Illegal Tunnels Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3968IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. Hartzler introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to clarify that the Secretary of Homeland Security may
			 waive certain environmental requirements to permit U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement to search for
			 unlawful border crossing tunnels on private land to prevent the illegal
			 entry of aliens into the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eradicate Crossing of Illegal Tunnels Act of 2019 or the EXIT Act of 2019. 2.Unlawful border crossing tunnel search and remediation (a)Waiver authority of certain environmental requirements regarding tunnel actions on private landSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following new subsection:
				
 (i)Waiver authority of certain environmental requirements regarding tunnel actions on private landNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all requirements relating to Federal, State, or local environmental permits and reviews such Secretary, in such Secretary’s sole discretion, determines necessary to search for and remediate unlawful border crossing tunnels under subsection (a)(3). Any such decision by the Secretary shall be effective upon being published in the Federal Register.
					.
			(b)Contract authority
 (1)In generalTo search for and remediate unlawful border crossing tunnels in accordance with section 287 of the Immigration and Nationality Act (8 U.S.C. 1357), the Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement are authorized to enter into indefinite delivery, indefinite quantity contracts.
 (2)DefinitionIn this subsection, the term indefinite delivery, indefinite quantity contract means a contract that is entered into by the head of a Federal agency with two or more sources pursuant to the same solicitation.
 (c)Clarification regarding actions on private landParagraph (3) of section 287(a) of the Immigration and Nationality Act (8 U.S.C. 1357(a)) is amended by inserting , including to search for and remediate unlawful border crossing tunnels, after patrolling the border.
			